Citation Nr: 0024769	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash and 
tinea pedis, as a result of exposure to Agent Orange.

3.  Entitlement to service connection for dental disorder.

4.  Entitlement to service connection for atrial 
fibrillation.

5.  Entitlement to service connection for substance abuse 
disorder, marihuana dependence, cocaine, and polydrug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in March 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in San Juan, Puerto Rico.

The veteran testified at a hearing at the RO in July 1997.  A 
transcript of that hearing is in the claims folder.  At the 
hearing, he raised the issue of service connection for dental 
trauma.  This issue has not been adjudicated, and is referred 
to the RO for appropriate action.

In June 2000, the Board requested an opinion from a medical 
expert associated with VA.  In August 2000, the opinion was 
received at the Board, and response was provided by the 
representative in September 2000.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy and was 
awarded the Bronze Star with "V" for heroism against a 
hostile force.

2.  The evidence establishes the veteran has developed PTSD 
as a result of combat.

3.  Tinea pedis and onychomycosis, which were first 
manifested many years after service, are not diseases for 
which the law provides a presumption of service connection 
for those veterans who have been exposed to Agent Orange.  
There is no competent medical evidence of record to attribute 
any of the veteran's skin disorders to service or to exposure 
to Agent Orange in service.

4.  Gingivitis is not a disorder for which service connection 
can be awarded.

5.  The evidence establishes atrial fibrillation had its 
onset many years after discharge from service.  There is no 
competent medical evidence to demonstrated it was caused or 
aggravated by PTSD. 

6.  The veteran's substance abuse disorder, including 
marihuana, cocaine, and polydrug abuse is due to willful 
misconduct.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. § 
1110 (West 1991). 

2. The claim for service connection for skin disorders due to 
Agent Orange exposure, and atrial fibrillation are not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  Gingivitis was not incurred or aggravated in service. 38 
U.S.C.A. § 1110 (West 1991).

4.  Substance abuse disorder, including marihuana, cocaine, 
and polydrug abuse was not incurred or aggravated in service. 
38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. § 3.301 (1999

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran served in Vietnam from January 1967 to January 
1968 as an armor crewman.  He was awarded the Bronze Star 
Medal with "V" device for heroism in connection with 
military operations against a hostile force.

The service medical records disclose the veteran as seen on 
numerous occasions from June 1966 to December 1968 for 
condyloma acuminata-perirectal.  The dental records disclose 
treatment of dental caries.  On the report of medical history 
form at the time of the separation examination, the veteran 
claimed he had had skin disease and piles or rectal disease.  
He denied that he had had severe tooth or gum trouble, or a 
history of a head injury, heart problems, or nervous 
problems.  On that examination, no skin disorder or any 
cardiovascular or psychiatric disorder were noted.  Teeth 
number 3, 14, and 32 were missing, and numbers 7, 9, 21, 23, 
and 30 were restored.  A fixed bridge was not noted.

A report from a social worker discloses that the veteran's 
spouse contacted the Vet Center in January 1996 seeking help 
for the veteran.  A social worker contacted him at home.  The 
social worker thought he was suffering severe stress and 
displayed symptoms of acute anxiety, insomnia, and rambling 
monologue.  Eventually, the veteran started to go to the Vet 
Center.  He was then referred for treatment at the VA Medical 
Center in Miami, Florida in March 1996.  When his case 
originally was known to the social worker, the veteran was 
experiencing a series of stressful situations which 
culminated in manifestations of PTSD.  His residence had been 
partially destroyed during Hurricane Marilyn, and his ability 
to earn income was adversely effected by an acute strain of 
anxiety which followed the destruction of the home.  Damage 
to heavy equipment necessary for self employment further 
increased the level of stress.  He fell behind in his rent 
and had a contracted employer skipping the island, owing him 
$15, 000.  In addition, his application for a home 
improvement loan for damage to his home and heavy equipment 
was turned down by FEMA and  SBDA.  These extremely stressful 
situations brought on manifestations of PTSD characterized by 
acute anxiety, insomnia, severe denial, interrupted sleep 
disorder, fits of tears, and rambling monologue while 
discussing or recounting past experiences.  

The veteran was hospitalized in a VA hospital from July to 
October 1996.  He was referred from the Outreach Veterans 
Center in St. Croix for rehabilitation treatment for PTSD.  
He described trouble sleeping with frequent awakenings and 
restless sleep.  He denied combat treated nightmares, but 
stated he frequently had bad dreams.  He reported daytime 
intrusive memories, combat related, triggered usually by 
sights and sounds that reminded him of combat.  He had a 
heightened startle response to loud noises.  His mood was 
irritable and angry.  He had difficulty tolerating crowded 
places, and became very hypervigilant.  He did not socialize 
easily, although he had a good relationship with his wife.  
He had problems concentrating.  He frequently felt sad and 
had crying spells, thinking about guilt provoking, combat 
related, experiences. 

The veteran reported a long history of cannabis use, almost 
on a daily basis.  He had a remote history of alcohol abuse, 
and had experimented with cocaine many years ago.  During 
hospitalization, an electrocardiogram was consistent with 
atrial fibrillation.  He was seen in the podiatry clinic 
because of a fungal infection.  He was diagnosed with 
onychomycosis, onychocryptosis, and tinea pedis.  Discharge 
diagnoses included chronic PTSD, severe; cannabis dependence 
in early remission; chronic atrial fibrillation.

In February 1997, the veteran underwent a VA dental 
examination.  He was concerned about the full crown 
restoration and piece, # 8 and 9, done in service in 1968.  
Number 3 and number 14 were missing, with the space closed.  
He had generalized gingivitis secondary to heavy dental 
plaque.  The diagnosis was generalized gingivitis, chronic 
type.

The veteran received a general medical examination in 
February 1997.  It was reported that during the 
hospitalization from July to October 1993, and an 
electrocardiogram revealed mild ventricular hypertrophy and 
paroxysmal atrial fibrillation.  It was thought to be of one 
years duration.    The diagnosis was chronic atrial 
fibrillation.

The veteran received a VA psychiatric examination by a board 
of two psychiatrists in February 1997.  The examiners 
evaluated the claims folder.  The diagnosis was substance 
abuse disorder, marihuana dependence, cocaine and polydrug 
abuse, by history.  It was the unanimous opinion of the board 
that there was no evidence for the PTSD diagnosis.

The veteran underwent a VA skin examination in February 1997.  
He complained of problems with his feet since Vietnam.  The 
objective findings were restricted to the feet.  The 
diagnoses were tinea pedis and tinea unguium.

The veteran testified at the hearing at the RO in July 1997.  
He maintained that there had been a clear diagnosis of PTSD 
by the VA Hospital in Miami in 1996 and by a VA outpatient 
psychiatrist in San Juan.  He felt the VA examiners tricked 
him because they did not ask him about an in-country 
stressor.  In his claims file there where at least twelve 
instances of abnormal stresses suffered in combat in Vietnam, 
including the battle for which he was awarded the Bronze star 
with "V".  The first time he notice the anger and 
frustration of PTSD was when he refused an order to pick up 
cigarette butts prior to his leaving Vietnam.  He did not 
seek any treatment until December of 1993, when he received 
10 blank pages from the RO wanting his medical history.  He 
stated that after the Small Business Administration turned 
him down after Hurricane Marilyn, this sent him into severe 
PTSD, from which he could not recover.  

The veteran testified that he was exposed to Agent Orange in 
Vietnam and this had resulted in a skin rash and foot 
problems.  He had rashes on his feet and his toenails were 
curved and deformed.  He had not filed for service connection 
for gingivitis but rather for the loss of five or six front 
teeth as a result of trauma when a tree fell on him during 
service in Vietnam.  He received a bridge where the teeth 
were knocked out while he was in Germany.  He claimed he 
started using drugs when his platoon medic would give them 
pills to keep him going while on missions in Vietnam.  He 
claimed that he developed atrial fibrillation as a result of 
PTSD, and he first noticed the symptoms in 1993.  

The veteran underwent another VA examination in August 1997 
by a board of two psychiatrists who had not previously 
examined him.  The psychiatrists examined the medical record 
and the veteran's claims folder.  Before rendering a final 
diagnosis, the members of the board commented that despite 
the fact that the veteran showed evidence of having 
participated in combat activities, which were well elaborated 
in the reports of record, this did not make them stressors in 
his case.  It was opined that he realized that he was a 
combat veteran who has never received the benefits he 
believed that he was entitled to.  This has provoked the 
present situation, as was evidenced in his written statements 
in which he maintained that since 1993, he had been trying to 
get a compensation and pension examination.  It was the 
unanimous opinion of the two psychiatrist that the veteran's 
condition was not PTSD.  The final diagnosis was substance 
abuse disorder, cannabis dependence, in partial remission.  
Substance use disorder, mixed substance abuse, by history.  
Strong borderline and antisocial personality features were 
diagnosed under Axis II.   

VA outpatient records disclose the veteran was seen during 
1997, 1998 and early 1999 for treatment of PTSD.

The veteran was hospitalized from May 1998 to July 1998 for 
participation in VA PTSD residential rehabilitation therapy.  
The primary discharge diagnosis was chronic PTSD; cannabis 
dependence in full remission.  Chronic atrial fibrillation, 
onychomycosis and tine pedis were also diagnosed.  

In view if the inconsistent psychiatric diagnoses, in June 
2000, the Board referred the case for expert medical opinion.  
The question posed was: "Is it at least as likely as not 
that the veteran suffers from PTSD as a result of his combat 
service in Vietnam?"  In the response, the medical expert 
indicated that he had reviewed and analyzed the contents of 
the claims file, and that his psychiatric opinion would be 
based on his interpretation of the data in the claims file.  
He concluded that the veteran did in fact have PTSD.  In 
pertinent part, the expert stated that the veteran's history 
represented a nearly classic history of PTSD and was 
documented by medical personnel, specifically in the 
evaluation of PTSD.  

The expert critiqued the conclusions reached by the VA 
psychiatric boards.  It was opined that examination seemed to 
minimize the veteran's combat experience in spite of his 
receiving a Combat medal and a bronze star suggesting that 
the combat experience was indeed severe.  Further, there were 
a number of statements in the examination that seemed to 
negate or attempt to negate the diagnosis of PTSD without 
data supporting those comments.  The expert further opined 
that the veteran's isolated lifestyle, marital history and 
employment difficulties were consistent with PTSD. 

In summary, it was the expert's opinion that the veteran 
fulfilled the definition of severe PTSD.  There was an 
illness here characterized by intrusive thoughts, 
reexperiencing of a traumatic event, nightmares of the 
traumatic event or events with some who have flashbacks.  It 
was often accompanied by blunted emotions regarding the event 
and yet there was hyperarousal physically.  At times there 
was a lack of awareness of what was going on with patients 
who have PTSD.  They were bewildered and they thought they 
were the only person who was that way, became more and more 
isolated, and often, as in this veteran's case, they viewed 
it as a possible medical disorder and sought help.  The 
diagnostic impression was PTSD, severe.  

Legal Analysis

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 9

PTSD.

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that in 
order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997)

In this case, the veteran has presented a well grounded 
claim.  The evidence shows that he engaged in combat with the 
enemy.  In addition, there is medical evidence of PTSD, and 
this medical evidence provides a link between current 
symptomatology and in- service stressor.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); see also 38 C.F.R. § 3.304(f) 
(1999).

In evaluating the evidence, the Board notes that all of this 
veteran's VA treatment records reflect the existence of PTSD.  
The Board also notes that the diagnosis of PTSD was not 
confirmed on the two occasions that he was examined by a 
board of VA psychiatrists.  However, when the case was sent 
to a medical expert to reconcile the inconsistent diagnoses, 
it was concluded that the veteran did, in fact, suffer from 
PTSD caused by his in- service combat experiences.  

Insofar as the proper diagnosis is concerned, the Board finds 
the expert's opinion to be more probative than that of the 
examining boards.  The expert raised what the Board considers 
to be legitimate questions about the conclusions reached as a 
result of these examinations and, further, provided ample 
justification for concluding that the diagnosis of PTSD was 
justified in this case.  

The fact that the veteran was awarded the Bronze Star Medal 
with "V" device establishes that he engaged in combat with 
the enemy.  He suffers from PTSD which has been linked to 
combat by medical opinion.  The claim for service connection 
for PTSD is allowed.

Agent Orange 

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1996).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit recently determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in Vietnam and may be 
presumed to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1995).  The Board observes, however, that 
the only skin diseases demonstrated in the current medical 
record are tinea pedis, tinea unguium, and onychomycosis.  
None of these is among the diseases for which service 
connection is presumed for those who served in Vietnam.  
38 C.F.R. § 3.309(e) (1999). Moreover, he has not presented 
any medical evidence to render plausible a claim that any of 
these conditions were due to exposure to Agent Orange during 
military service or that they are related in any other manner 
to service.  Cf. Combee, 34 F.3d at 1044.  Considering the 
foregoing facts, the Board concludes that the appellant has 
not submitted evidence sufficient to render his claim for 
service connection for a skin disorder well grounded.  
Caluza, 7 Vet. App. 498.

Dental disorder.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110.  

Gingivitis is not considered a disease entity and is not 
ratable.  38 C.F.R. § 3.382 (1996); See also 38 C.F.R. 
§ 3.381 (1999). 

The veteran claimed service connection for a dental disorder 
in September 1996.  The RO has characterized his claim as 
service connection for gingivitis, and it is this issue that 
was developed and certified on appeal.  Gum disease in the 
form of gingivitis was first shown medically many years after 
service.  Under the facts of this case, gingivitis cannot be 
service connected as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  The claim must, therefore, be denied.

Atrial fibrillation.

There is no evidence of any heart abnormality until many 
years after the veteran's discharge from service.  The 
evidence indicates atrial fibrillation was first manifested 
in the early 1990's.  Although the veteran has claimed that 
it was due to PTSD, he has presented no medical evidence to 
support this allegation.  Therefore, this claim is not well 
grounded.

Substance abuse disorder.

The veteran contends that he began using drugs during 
service.  The recent medical evidence reflects the existence 
of various substance abuse disorders.  The applicable law and 
regulations state that the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct, and, further, for claims filed after October 31, 
1990, prohibit the grant of service connection for primary or 
secondary disabilities that result from the abuse of drugs or 
willful misconduct.  38 U.S.C.A. §§ 105, 1110 (West 1991); 38 
C.F.R. § 3.301 (1999).  The claim is, therefore, denied as a 
matter of law.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


 ORDER

Service connection for PTSD is granted.  Service connection 
for a skin disorder resulting from Agent Orange exposure is 
denied.  Service connection for atrial fibrillation, dental 
disorder and substance abuse disorder, including marihuana, 
cocaine, and polydrug abuse is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

